ORDER
This matter is before the Court upon the petition for rehearing filed herein by the plaintiff. The opinion of this Court is reported in 307 N.C. 569 and was filed 8 February 1983.
Upon consideration of the petition for rehearing and the response to petition filed in this Court by the plaintiff and the defendant, the following order is hereby entered:
It appearing to the Court that the Department of Administration has taken final agency action on the plaintiffs claims, the petition for rehearing is denied without prejudice to the plaintiffs right to institute an action in the Superior Court, Wake County.
By order of the Court in Conference, this 10th day of January, 1984.
Frye, J.
For the Court